Title: To James Madison from Israel Whelen, 18 April 1801
From: Whelen, Israel
To: Madison, James


Sir.
Philada. April 18. 1801
I wrote you on the 16 Inst. inclosing the first & Second of Mess[r]s. Pettit & Bayards bills on Amsterdam for 35000 Guilders with an account of the amot. of the purchase say $14,000.
I now inclose the third & fourth of same Bills with the letters of advice to accompany the first & 2d. of said Bills. I am very respectfully
 

   
   Letterbook copy (DNA: RG 45, Purveyor’s Office, Philadelphia). Enclosures not found.


